DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is responsive to: Remarks filed 05 Nov. 2020
 	Claims 1-20 are pending in this case. Claims 1, 14 and 20 are independent claims

Applicant’s Response
In Applicant’s Response dated 05 Nov. 2020, Applicant argued against all rejections previously set forth in the Office Action dated 06 Aug. 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al. (Pub. No.: US 2019/0129939; Filed: Nov. 1, 2017) (hereinafter “Hewitt”) in view of Campbell et al. (Pub. No.: US 2017/0126772; Filed: Oct. 31, 2016) (hereinafter “Campbell”)
Regarding independent claims 1, 14 and 20, Hewitt disclose a method comprising:
receiving a selection of data to be copied and an indication to copy the selected
data (0019; 0022);
copying the selected data, the selected data including content and associated metadata (0019; 0042; 0044; 0062);
receiving an indication to paste the selected data at a second location; 
analyzing, by a hardware processor, the selected data to determine one or more options available for the paste, each of the options being selectable to change an aspect of the selected data being pasted (0018; 0022-0025; 0044);

Hewitt does not expressly disclose causing presentation, at the second location, of the one or more options and an image of a placeholder representing the selected data, the one or more options being presented relative to the image of the placeholder;
receiving a selection of an option from the one or more options; and in response to receiving the selection of the option, causing presentation of the selected data in place of the image of the placeholder based on the selected option. 

Campbell teach causing presentation, at the second location, of the one or more options and an image of a placeholder representing the selected data, the one or more options being presented relative to the image of the placeholder (0076-0079; 0081-0082; 0100; 0128);
receiving a selection of an option from the one or more options; and in response to receiving the selection of the option, causing presentation of the selected data in place of the image of the placeholder based on the selected option (0076-0079; 0081-0082; 0100; 0128).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Campbell with Hewitt for the benefit of generating robust reports through charting (0002).

Regarding dependent claim 2, Hewitt in view Campbell disclose the method of claim 1, wherein the selected option comprises an automatic live data link option that links the selected data to live data, the selected data being automatically updated in response to a change in the live data (Hewitt 0046; Campbell 0074, 0091, 0195).

Regarding dependent claim 3, Hewitt in view Campbell disclose the method of claim 1, wherein the selected option comprises a user-initiated refresh option that links the selected data to live data, the selected data being updated in response to a user selection of the user-initiated refresh option (0072; 0076-0077; 0088; 0125).

Regarding dependent claims 4 and 15, Hewitt in view Campbell disclose the method of claims 1 and 14 respectively, wherein:
the analyzing the selected data to determine the plurality of options comprises determining one or more visualizations applicable to the selected data (0081-0082; 0091-0092; 0099; 0118; 0179-0184);
the causing the plurality of options to he presented comprises providing a graphical representation of each of the visualizations applicable to the selected data (0081-0082; 0091-0092; 0099; 0118; 0179-0184);
the receiving the selection of the option comprises receiving a selection of a visualization (0081-0082; 0091-0092; 0099; 0118; 0179-0184); and
the causing presentation of the selected data in place of the image of the placeholder based on the selected option comprises presenting the selected data in a format of the selected visualization (0076-0079; 0081-0082; 0100; 0128).

Regarding dependent claim 5, Hewitt in view Campbell disclose the method of claim 4, wherein the visualization comprises a bar graph, pie chart, scatter plot, line graph, column graph, histogram, box and whisker graph, tree map, sunburst graph, waterfall graph, funnel chart, stock graph, surface graph, radar chart, bubble graph, or doughnut graph (0081-0082; 0091-0092; 0099; 0118; 0179-0184).

Regarding dependent claims 6 and 16, Hewitt in view Campbell disclose the method of claims 1 and 14 respectively, wherein:
the analyzing the selected data to determine the plurality of options comprises determining one or more ranges applicable to the selected data (0006-0008; 0076; 0088);
the receiving the selection of the option comprises receiving a selection of a range of the one or more ranges (0006-0008; 0076; 0088); and
the causing presentation of the selected data in place of the image of the placeholder based on the selected option comprises presenting the selected data within the selected range(0076-0079; 0081-0082; 0100; 0128).

Regarding dependent claims 7 and 17, Hewitt in view Campbell disclose the method of claims 1 and 14 respectively, wherein:
the analyzing the selected data to determine the plurality of options comprises determining different styles applicable to the selected data (0101-0102);  
the receiving the selection of the option comprises receiving a selection of a style option corresponding to one of the styles (0101-0102); and
the causing presentation of the selected data in place of the image of the placeholder data based on the selected option comprises presenting the selected data having a style and format indicated by the selected style option (0076-0079; 0081-0082; 0100; 0128).

Regarding dependent claims 8 and 18, Hewitt disclose the method of claims 1 and 14 respectively, further comprising detecting, from historical data of past copy and paste operations, patterns of options previously selected, wherein the analyzing the selected data to determine a plurality of options comprises identifying an option based on the patterns (0024; 0029; 0035; 0040; 0044-0048).

Regarding dependent claims 9 and 19, Hewitt in view Campbell disclose the method of claims 8 and 18 respectively, wherein the option based on the patterns is a recommendation that is automatically applied to the image of the placeholder (Hewitt 0002; 0024; 0044-0045; Campbell 0100).

Regarding dependent claim 10, Hewitt in view Campbell disclose the method of claim I, wherein:
the analyzing the selected data to determine the plurality of options comprises determining a label, based on historical data of past copy and paste operations, applicable to the selected data (Hewitt 0024; 0029; 0035; 0040; 0044-0048);
the receiving the selection of the option comprises receiving a selection of the label (Campbell 0077-0078; 0125); and
the causing presentation of the selected data in place of the image of the placeholder based on the selected option comprises presenting the selected data having the selected label (0100; 0128, 0184; 0221).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Campbell further in view of Talker (Pub. No.: US 2014/0058792; Filed: Nov. 6, 2013).
Regarding dependent claim 11, Hewitt in view Campbell disclose the method of claim 1, wherein:
the analyzing the selected data to determine a plurality of options comprises distinguishing between headers, columns, and rows of the selected data, the selected data comprising a table (0062; 0076-0078; 0088-0089; 0097; 0267; 0344);

Hewitt in view Campbell does not expressly disclose the causing presentation of the image of placeholder representing the selected data and the plurality of options comprises causing presentation of the table with delete icons associated with each row and column of the table, a selection of one of the delete icons causing a corresponding row or column to be deleted;
the receiving the selection of the option comprises receiving a selection of a delete icon for one of the row's or columns; and
the causing presentation of the selected data in place of the image of the placeholder based on the selected option comprises maintaining a style and format of the table with a corresponding row' or column, based on the selection of the delete icon, deleted.

the causing presentation of the image of placeholder representing the selected data and the plurality of options comprises causing presentation of the table with delete icons associated with each row and column of the table, a selection of one of the delete icons causing a corresponding row or column to be deleted (0094-0095; 0102; 0104-0105);
the receiving the selection of the option comprises receiving a selection of a delete icon for one of the row's or columns (0094-0095; 0102; 0104-0105); and
the causing presentation of the selected data in place of the image of the placeholder based on the selected option comprises maintaining a style and format of the table with a corresponding row' or column, based on the selection of the delete icon, deleted (0094-0095; 0102; 0104-0105).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Talker with Hewitt in view Campbell for the benefit of enables deletion of the entire record represented by a row information this is presented in a spreadsheet-like format (0095).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt in view of Campbell further in view of Bird et al. (Pub. No.: US 2010/0153243; Filed: Aug. 27, 2009) (hereinafter “Bird”).
Regarding dependent claim 12, Hewitt in view Campbell does not expressly disclose the method of claim 1, wherein the selected data comprises text regarding a topic and the plurality of options comprises images associated with the topic.
Bird teach wherein the selected data comprises text regarding a topic and the plurality of options comprises images associated with the topic (0063; 0065-0066; 0073-0074).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Talker with Hewitt in view Campbell for the benefit of consolidating, organizing, and integrating data and process flow.

Regarding dependent claim 13, Hewitt in view Campbell does not expressly disclose the method of claim 1, wherein the selected data comprises text and one of the plurality of options comprises a quote option to place the selected data into a quote format.
wherein the selected data comprises text and one of the plurality of options comprises a quote option to place the selected data into a quote format (0063; 0065-0066; 0073-0074).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Talker with Hewitt in view Campbell for the benefit of consolidating, organizing, and integrating data and process flow.
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant's arguments filed 05 Nov 2020 have been fully considered but they are not persuasive. 

Applicant argues Campbell fails to disclose or suggest causing presentation, at the second location, of the one or more options and an image of a placeholder representing the selected data, the one or more options being presented relative to the image of the placeholder;
receiving a selection of an option from the one or more options; and in response to receiving the selection of the option, causing presentation of the selected data in place of the image of the placeholder based on the selected option.

The Examiner disagrees.

Campbell teach a visual representation (e.g., active data point) at each GPS location may be selectable to view the corresponding image. For instance, in response to selection of a visual representation associated with GPS location (placeholder)2240, a corresponding image (e.g., third image 2232) may be displayed as an overlay to chart 2234, within a separate window, or otherwise. As 
Campbell also teach first popup menu 1924 provides options including "Cut," "Copy" and "Paste." In this case, data or objects may be cut from a cell, copied in a cell and/or pasted to a cell. Additionally, first popup menu 1924 provides an option to "Float an image on grid," an "Insert" option, and a "Delete" option (0260-0262).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768